Title: To George Washington from the Board of War, 4 March 1780
From: Board of War
To: Washington, George


          
            Sir,
            War Office [Philadelphia] March 4. 1780
          
          We beg to apologize for omitting the Acknowledgment of your Excellency’s Favour of the 8th of Feby relative to the Ordnance & Stores to be lodged at Fort Pitt. Immediately on reciept of that Letter Orders were given for the provision of the Articles which are now ready to proceed when the roads will admitt.
          If any offensive Operations are intended in that Quarter we wish to be favoured with the earliest Intelligence of them. We have directed a retrenchment in the Quarter Master’s Department of a vast Number of hired Horses which have been kept at a most enormous Expence in Berkley Virginia. It will therefore be necessary to have the Information requested that if any Enterprize is intended Orders may be given for providing Horses as well as other necessary Matters in due Season. From the Intelligence recieved from Genl Schuyler relative to Indian Affairs it should seem that the Savages are disposed for Peace. But it may notwithstanding be proper to prepare for War as they are artful & perfidious. We have the Honour to be with the greatest Esteem & Respect Your very obedt Servants
          
            Richard PetersBy order
          
        